Title: To Thomas Jefferson from Mathew Carey, 30 March 1821
From: Carey, Mathew
To: Jefferson, Thomas


Sir,
Phil.
Mar. 26. 1821
Bot of M. Carey & S—2 Nautical Almanacs  1821 2502 d—d—1822250$500Your favour of the 13th was recd on the 18th & on the 26th we forwarded the above by the Mail, which we hope you will have recd previous to the arrival of thisWe have no reason to believe that the French Book you mention has been translated in England.When Banter’s work arrives, it shall be forwarded byYour obt hble ServtsM Carey & Son